Exhibit 10.3

 

RESPONSE BIOMEDICAL CORP.

 

 

 

 

--------------------------------------------------------------------------------



 

NON-EMPLOYEE DIRECTORS DEFERRED
SHARE UNIT PLAN

 

--------------------------------------------------------------------------------







 




Effective June 18, 2013

 

 
 

--------------------------------------------------------------------------------

 

 

RESPONSE BIOMEDICAL CORP.




NON-EMPLOYEE DIRECTORS DEFERRED SHARE UNIT PLAN






1.

PURPOSE OF THE PLAN








1.1

This Plan has been established by the Corporation to promote the interests of
the Corporation by attracting and retaining qualified persons to serve on the
Board and to promote a greater alignment of long term interests between such
Participants and the shareholders of the Corporation.








2.

PLAN DEFINITIONS AND INTERPRETATIONS






 In this Plan, the following terms have the following meanings:






 

(a)

“Account” means an account maintained for each Participant on the books of the
Corporation which will be credited with Deferred Share Units, in accordance with
the terms of the Plan.








 

(b)

“Applicable Law” means any applicable provision of law, domestic or foreign,
including, without limitation, applicable securities legislation, together with
all regulations, rules, policy statements, rulings, notices, orders or other
instruments promulgated thereunder and Stock Exchange Rules.








 

(c)

“Board” means the Board of Directors of the Corporation.








 

(d)

“Change of Control” means an occurrence when either:








 

(i)

a Person or Entity, other than the current “control person” of the Corporation
(as that term is defined in the Securities Act (British Columbia)), becomes a
“control person” of the Corporation; or








 

(ii)

a majority of the directors elected at any annual or extraordinary general
meeting of shareholders of the Corporation are not individuals nominated by the
Corporation’s then-incumbent Board.








 

(e)

“Committee” means the Compensation Committee of the Board or any other committee
or person designated by the Board to administer the Plan, provided, however, if
the Company does not qualify as a “foreign private issuer” (as defined in Rule
3b-4 under the U.S. Securities Exchange Act of 1934), the Committee shall be a
committee of the Board comprised of not less than two directors, and each member
of the Committee shall be a “non-employee director” within the meaning of Rule
16b-3.








 

(f)

“Common Shares” mean Common Shares of the Corporation and includes any
securities of the Corporation into which such Common Shares may be converted,
reclassified, redesignated, subdivided, consolidated, exchanged or otherwise
changed, pursuant to a Reorganization or otherwise.








 

(g)

“Corporation” means Response Biomedical Corp. and its respective successors and
assigns, and any reference in the Plan to action by the Corporation means action
by or under the authority of the Board or any person or committee that has been
designated for the purpose by the Board including, without limitation, the
Committee.



 

 
-2-

--------------------------------------------------------------------------------

 

 




 

(h)

“DSU” or “Deferred Share Unit” means a unit credited to a Participant by way of
a bookkeeping entry in the books of the Corporation pursuant to this Plan, the
value of which is equivalent in value to a Common Share.








 

(i)

“Grant” means any Deferred Share Unit credited to the Account of a Participant.








 

(j)

“Insider” has the meaning provided for purposes of the TSX relating to Security
Based Compensation Arrangements set out in the TSX Company Manual.








 

(k)

“Notice of Redemption” means written notice, on a prescribed form, by the
Participant, or the administrator or liquidator of the estate of the
Participant, to the Corporation of the Participant’s wish to redeem his or her
Deferred Share Units.








 

(l)

“Participant” means a director of the Corporation who is designated by the
Committee as eligible to participate in the Plan; provided, that no person who
beneficially owns, directly or indirectly, more than 10% of the issued and
outstanding Shares shall be eligible to be designated by the Corporation for
participation in the Plan.








 

(m)

“Person or Entity” means an individual, natural person, corporation, government
or political subdivision or agency of a government, and where two or more
persons act as a partnership, limited partnership, syndicate or other group for
the purpose of acquiring, holding or disposing of securities of an issuer, such
partnership, limited partnership, syndicate or group shall be deemed to be a
Person or Entity.








 

(n)

“Plan” means this Non-Employee Directors Deferred Share Unit Plan.








 

(o)

“Redemption Date” means the date that a Notice of Redemption is received by the
Corporation; provided in the case of a U.S. Eligible Participant, however, the
Redemption Date will be made the earlier of (i) “separation from service” within
the meaning of Section 409A of the Code, or (ii) within 90 days of the U.S.
Eligible Participant’s death.








 

(p)

“Regulatory Approvals” means any necessary approvals of the Regulatory
Authorities as may be required from time to time for the implementation,
operation or amendment of this Plan or for the DSUs granted from time to time
hereunder.








 

(q)

“Regulatory Authorities” means all organized trading facilities on which the
Shares are listed, including the TSX, and all securities commissions or similar
securities regulatory authorities having jurisdiction over the Corporation, this
Plan or the DSUs granted from time to time hereunder.








 

(r)

“Reorganization” means any (i) capital reorganization, (ii) merger, (iii)
amalgamation, or (iv) arrangement or other scheme of reorganization.








 

(s)

“Section 409A” means Section 409A of the U.S. Internal Revenue Code of 1986, as
amended, and the Treasury Regulations promulgated thereunder as in effect from
time to time.








 

(t)

“Security Based Compensation Arrangement” has the meaning defined in the
provisions of the TSX Company Manual relating to security based compensation
arrangements.








 

(u)

“Share Price” means, as of any determination date:



 

 
-3-

--------------------------------------------------------------------------------

 

 




 

(i)

for each organized trading facility on which the Shares are listed, the closing
price of the Shares on such organized trading facility on the trading day
immediately preceding the determination date;








 

(ii)

if the Shares are listed on more than one organized trading facility, the Share
Price shall be the Share Price as determined in accordance with subparagraph (i)
above for the primary organized trading facility on which the Shares are listed,
which shall be deemed to be the organized trading facility on which the greatest
number of Shares are traded over the five consecutive trading days immediately
preceding the date of determination of Share Price, subject to any adjustments
as may be required to secure all necessary Regulatory Approvals;








 

(iii)

if the Shares are listed on one or more organized trading facilities but have
not traded during the ten trading days immediately preceding the date of
determination, then the Share Price will be, subject to any adjustments as may
be required to secure all necessary Regulatory Approvals, such value as is
determined by the Committee; and








 

(iv)

if Shares are not listed on any organized trading facility, then the Share Price
will be, subject to any adjustments as may be required to secure all necessary
Regulatory Approvals, such value as is determined by the Committee to be the
fair value of the Shares, taking into consideration all factors that the
Committee deems appropriate, including, without limitation, recent sale and
offer prices of the Shares in private transactions negotiated at arms’ length.






Notwithstanding anything else contained herein, in no case will the Share Price
determined on any Grant Date be less than the minimum prescribed by each of the
organized trading facilities that would apply to the Corporation on the Grant
Date in question.






 

(v)

“Termination Date” means the date of a Participant’s death, or retirement from,
or loss of office or employment with the Corporation, within the meaning of
paragraph 6801(d) of the regulations under the Income Tax Act (Canada),
including the Participant’s resignation, retirement, removal from the Board,
death or otherwise.








 

(w)

“U.S. Eligible Participant” refers to a Participant who, at any time during the
period from the date Deferred Share Units are granted to the Participant to the
date such Deferred Share Units are redeemed by the Participant, is subject to
income taxation in the United States on the income received for his or her
services as a director of the Corporation and who is not otherwise exempt from
U.S. income taxation under the relevant provisions of the U.S. Internal Revenue
Code of 1986, as amended, or the Canada-U.S. Income Tax Convention, as amended
from time to time.








3.

NON-EMPLOYEE DIRECTOR COMPENSATION








3.1

Establishment of Annual Base Compensation






An annual compensation amount (the “Annual Base Compensation”) payable to
non-employee Directors (hereafter “Directors”) of the Corporation shall be
established from time-to-time by the Board. The amount of Annual Base
Compensation will be reported annually in the Corporation’s management
information circular.

 

 
-4-

--------------------------------------------------------------------------------

 

 




3.2

Payment of Annual Base Compensation








 

(a)

The Board may elect to pay all or a portion of each Director’s Annual Base
Compensation in DSUs by delivering a written notice to the Director. To the
extent any deferral of a Director’s Annual Base Compensation occurs, such
deferral shall occur pursuant to a policy developed by the Board in compliance
with the rules of this Plan and, as applicable for U.S. Eligible Participants,
Section 409A.








 

(b)

All DSUs granted with respect to Annual Base Compensation will be credited to
the Director’s Account when such Annual Base Compensation is payable (the "Grant
Date").








 

(c)

The Director’s Account will be credited with the number of DSUs calculated to
the nearest thousandths of a DSU, determined by dividing the dollar amount of
compensation payable in DSUs on the Grant Date by the Share Price. Fractional
Common Shares will not be issued and any fractional entitlements will be rounded
down to the nearest whole number.








3.3

Additional Deferred Share Units






In addition to DSUs granted pursuant to Section 3.2, the Board may award such
number of DSUs to a Participant as the Board deems advisable to provide the
Participant with appropriate equity-based compensation for the services he or
she renders to the Corporation. The Board shall determine the date on which such
DSUs may be granted and the date as of which such DSUs shall be credited to a
Participant’s Account. The Corporation and a Participant who receives an award
of DSUs pursuant to this Section 3.3 shall enter into a DSU award agreement to
evidence the award and the terms applicable thereto.

 



4.

ADMINISTRATION OF DSU ACCOUNTS








4.1

Administration of Plan






The Committee shall have the power, where consistent with the general purpose
and intent of the Plan and subject to the specific provisions of the Plan:






 

(a)

to establish policies and to adopt rules and regulations for carrying out the
purposes, provisions and administration of the Plan and to amend and rescind
such rules and regulations from time to time;








 

(b)

to interpret and construe the Plan and to determine all questions arising out of
the Plan and any such interpretation, construction or determination made by the
Committee shall be final, binding and conclusive for all purposes;








 

(c)

to prescribe the form of the instruments used in conjunction with the Plan; and








 

(d)

to determine which members of the Board are eligible to participate in the Plan.








4.2

Redemption of Deferred Share Units








 

(a)

Each Participant shall be entitled to redeem his or her Deferred Share Units
during the period commencing on the business day immediately following the
Termination Date and ending on the 90th day following the Termination Date by
providing a written Notice of Redemption to the Corporation. In the event of
death of a Participant, the Notice of Redemption shall be filed by the legal
representative of the Participant. In the case of a U.S. Eligible Participant,
however, the redemption will be deemed to be made the earlier of (i) “separation
from service” within the meaning of Section 409A, or (ii) within 90 days of the
U.S. Eligible Participant’s death.



 

 
-5-

--------------------------------------------------------------------------------

 

 




 

(b)

Upon redemption, the Participant shall be entitled to receive, and the
Corporation shall issue or provide:








 

(i)

subject to shareholder approval of this Plan and the limitations set forth in
Section 6.2 below, a number of Common Shares issued from treasury equal to the
number of DSUs in the Participant’s Account, subject to any applicable
deductions and withholdings;








 

(ii)

subject to and in accordance with any Applicable Law, a number of Common Shares
purchased by an independent administrator of the Plan in the open market for the
purposes of providing Common Shares to Participants under the Plan equal in
number to the DSUs in the Participant’s Account, subject to any applicable
deductions and withholdings;








 

(iii)

the payment of a cash amount to a Participant equal to the number of DSUs
multiplied by the Share Price, subject to any applicable deductions and
withholdings; or








 

(iv)

any combination of the foregoing,






as determined by the Corporation, in its sole discretion.

 



4.3

Payment Notwithstanding






Notwithstanding any other provision of this Plan, all amounts payable to, or in
respect of, a Participant hereunder shall be paid on or before December 31 of
the calendar year commencing immediately after the Participant’s Termination
Date.

 



5.

ALTERATION OF NUMBER OF SHARES SUBJECT TO THE PLAN








5.1

Subdivisions or Consolidations






In the event that the Common Shares shall be subdivided or consolidated into a
different number of Common Shares or a distribution shall be declared upon the
Common Shares payable in Common Shares, the number of DSUs then recorded in the
Director’s Account shall be adjusted by replacing such number by a number equal
to the number of Common Shares which would be held by the Director immediately
after the distribution, subdivision or consolidation, should the Director have
held a number of Common Shares equal to the number of DSUs recorded in the
Director’s Account on the record date fixed for such distribution, subdivision
or consolidation.






5.2

Reorganizations






In the event there shall be any change, other than as specified in Section 5.1,
in the number or kind of outstanding Common Shares or of any shares or other
securities into which such Common Shares shall have been changed or for which
they shall have been exchanged, pursuant to a Reorganization or otherwise, then
there shall be substituted for each Common Share referred to in the Plan or for
each share into which such Common Share shall have been so changed or exchanged,
the kind of securities into which each outstanding Common Share shall be so
changed or exchanged and an equitable adjustment shall be made, if required, in
the number of DSUs then recorded in the Director’s Account, such adjustment, if
any, to be reasonably determined by the Committee and to be effective and
binding for all purposes.

 

 
-6-

--------------------------------------------------------------------------------

 

 




5.3

Adjustments






In the case of any such substitution, change or adjustment as provided for in
this Section 5, the variation shall generally require that the number of DSUs
then recorded in the Director’s Account prior to such substitution, change or
adjustment will be proportionately and appropriately varied.






6.

RESTRICTIONS ON ISSUANCES








6.1

Maximum Number of DSUs






DSUs may be granted by the Corporation in accordance with this Plan provided the
aggregate number of DSUs outstanding pursuant to the Plan from time to time
shall not exceed 2.5% of the number of issued and outstanding Common Shares from
time to time. Subject to adjustment as provided for herein, any unissued Common
Shares in respect of which DSUs are granted but that are subject to issuance on
the Redemption Date but cease to be issuable under such DSUs for any reason,
including expiry of the DSU or surrender of the DSU, will again be available for
grant and issuance in connection with future DSUs granted under this Plan.






7.

AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN








7.1

Amendment to the Plan






Until such time as the Corporation receives shareholder approval of the
issuances from treasury contemplated in Section 4.2(b)(i), the Plan may be
amended, suspended or terminated at any time by the Board in whole or in part.
No amendment of the Plan shall, without the consent of the Participants affected
by the amendment, or unless required by Applicable Law, adversely affect the
rights accrued to such Participants with respect to DSUs granted prior to the
date of the amendment.




Following shareholder approval of any issuances from treasury as contemplated in
Section 4.2(b)(i), the Board may at any time, and from time to time, and without
shareholder approval, amend any provision of the Plan, subject to any regulatory
or stock exchange requirement at the time of such amendment, including, without
limitation:






 

(b)

for the purposes of making formal minor or technical modifications to any of the
provisions of the Plan including amendments of a “clerical” or “housekeeping”
nature;








 

(c)

to correct any ambiguity, defective provision, error or omission in the
provisions of the Plan;








 

(d)

amendments to the termination provisions of Section 7.2;








 

(e)

amendments necessary or advisable because of any change in applicable securities
laws;








 

(f)

amendments to the transferability of Deferred Share Units provided for in
Section 9.2 and 9.10;








 

(g)

amendments to Section 4.1 relating to the administration of the Plan; and








 

(h)

any other amendment, fundamental or otherwise, not requiring shareholder
approval under applicable laws or the rules of the Toronto Stock Exchange;



 

 
-7-

--------------------------------------------------------------------------------

 

 


provided, however, that:






 

(i)

no such amendment of the Plan may be made without the consent of each affected
Participant in the Plan if such amendment would adversely affect the rights of
such affected Participant(s) under the Plan; and








 

(j)

shareholder approval shall be obtained in accordance with the requirements of
the Toronto Stock Exchange for any amendment:








 

(i)

to Section 6.1 in order to increase the maximum number of Deferred Share Units
which may be issued under this Plan (other than pursuant to Section 5);








 

(ii)

to Section 7.1; or








 

(iii)

to the definition of “Participant”.








7.2

Plan Termination






The Committee may decide to discontinue granting awards under the Plan at any
time in which case no further Deferred Share Units shall be awarded or credited
under the Plan. Any Deferred Share Units which remain outstanding in a
Participant’s Account at that time shall continue to be dealt with according to
the terms of the Plan. The Plan shall terminate when all payments owing pursuant
to Section 4.2 of the Plan have been made and all Deferred Share Units have been
cancelled in all Participants’ Accounts.






8.

CHANGE OF CONTROL








8.1

Notwithstanding that a Participant’s Termination Date, all outstanding DSUs
shall become immediately redeemable on any Change of Control, except as
otherwise provided in Section 9.11 hereof, and the Corporation shall, as soon as
practicable following such Change of Control, issue or provide Shares or make
payments to such Participants with respect to DSUs in accordance with Section
4.2.








8.2

If and to the extent that DSUs would otherwise become redeemable upon a Change
of Control as defined in the Plan, such redemption will occur at that time only
if such change of control also constitutes a “change in ownership”, a “change in
effective control” or a “change in the ownership of a substantial portion of the
assets of the Corporation” as defined under Section 409A and applicable
regulations (a “409A Change in Control”). If a Change of Control as defined in
the Plan is not also a 409A Change in Control, unless otherwise permitted under
Section 409A the time for the redemption of DSUs will not be accelerated and
will be payable pursuant to the terms of the Plan and applicable grant agreement
as if such Change of Control had not occurred.








9.

GENERAL PROVISIONS








9.1

Withholding






The Corporation may withhold from any amount payable to a Participant, either
under this Plan, or otherwise, such amount as may be necessary so as to ensure
that the Corporation will be able to comply with the applicable provisions of
any federal, provincial, state or local law relating to the withholding of tax
or other required deductions, including on the amount, if any, includable in the
income of a Participant. The Corporation shall also have the right in its
discretion to satisfy any such withholding tax liability by retaining, acquiring
or selling on behalf of a Participant any Common Shares which would otherwise be
issued or provided to a Participant hereunder.

 

 
-8-

--------------------------------------------------------------------------------

 

 




9.2

Assignability






No right to receive payment of DSUs and other benefits under the Plan shall be
transferable or assignable by a Participant except by will or laws of descent
and distribution.






9.3

Unfunded Plan






Unless otherwise determined by the Committee, the Plan shall be unfunded. To the
extent any Participant or his or her estate holds any rights by virtue of a
grant of Deferred Share Units under the Plan, such rights (unless otherwise
determined by the Committee) shall be no greater than the rights of an unsecured
creditor of the Corporation.






9.4

Final Determination






Any determination or decision by or opinion of the Committee made or held
pursuant to the terms of the Plan shall be final, conclusive and binding on all
parties concerned. All rights, entitlements and obligations of Participants
under the Plan are set forth in the terms of the Plan and cannot be modified by
any other documents, statements or communications, except by Plan amendments
referred to in Section 7.1 of the Plan.






9.5

No Right to Employment






Participation in the Plan shall not be construed to give any Participant a right
to be retained as a Director.






9.6

No Other Benefit






No amount will be paid to, or in respect of, a Participant under the Plan to
compensate for a downward fluctuation in the price of Common Shares nor will any
other form of benefit be conferred upon, or in respect of, a Participant for
such purpose.






9.7

No Shareholder Rights






Under no circumstances shall Deferred Share Units be considered Common Shares
nor shall they entitle any Participant to exercise voting rights or any other
rights attaching to the ownership of Common Shares nor shall any Participant be
considered the owner of Common Shares by virtue of the award of Deferred Share
Units.






9.8

Reorganization of the Corporation






The existence of any Deferred Share Units shall not affect in any way the right
or power of the Corporation or its shareholders to make or authorize any
adjustment, recapitalization, reorganization or other change in the
Corporation’s capital structure or its business, or any amalgamation,
combination, merger or consolidation involving the Corporation or to create or
issue any bonds, debentures, shares or other securities of the Corporation or
the rights and conditions attaching thereto or to affect the dissolution or
liquidation of the Corporation or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar nature or otherwise.






9.9

Successors and Assigns






The Plan shall be binding on all successors and assigns of the Corporation.






9.10

General Restrictions and Assignment



 

 
-9-

--------------------------------------------------------------------------------

 

 


Except as required by law, the rights of a Participant under the Plan are not
capable of being anticipated, assigned, transferred, alienated, sold,
encumbered, pledged, mortgaged or charged and are not capable of being subject
to attachment or legal process for the payment of any debts or obligations of
the Participant.






9.11

Section 409A






It is intended that the provisions of this Plan comply with Section 409A, and
all provisions of this Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A. Notwithstanding anything in the Plan to the contrary, the following will
apply with respect to the rights and benefits of U.S. Eligible Participants
under the Plan:






 

(a)

Except as permitted under Section 409A, any deferred compensation (within the
meaning of Section 409A) payable to or for the benefit of a U.S. Eligible
Participant may not be reduced by, or offset against, any amount owing by the
U.S. Eligible Participant to the Corporation or any of its affiliates.








 

(b)

If a U.S. Eligible Participant becomes entitled to receive payment in respect of
any Deferred Share Units as a result of his or her “separation from service”
(within the meaning of Section 409A), and the U.S Eligible Participant is a
“specified employee” (within the meaning of Section 409A) at the time of his or
her separation from service, and the Committee makes a good faith determination
that (i) all or a portion of the Deferred Share Units constitute “deferred
compensation” (within the meaning of Section 409A) and (ii) any such deferred
compensation that would otherwise be payable during the six-month period
following such separation from service is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then payment of such “deferred compensation” shall
not be made to the U.S Eligible Participant before the date which is six months
after the date of his or her separation from service (and shall be paid in a
single lump sum on the first day of the seventh month following the date of such
separation from service) or, if earlier, the U.S Eligible Participant’s date of
death.








 

(c)

A U.S. Eligible Participant’s status as a specified employee shall be determined
by the Corporation as required by Section 409A on a basis consistent with the
regulations under Section 409A and such basis for determination will be
consistently applied to all plans, programs, contracts, agreements, etc.
maintained by the Corporation that are subject to Section 409A.








 

(d)

Each U.S Eligible Participant, any beneficiary or the U.S Eligible Participant’s
estate, as the case may be, is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on or for the
account of such U.S Eligible Participant in connection with this Plan (including
any taxes and penalties under Section 409A), and neither the Corporation nor any
affiliate shall have any obligation to indemnify or otherwise hold such U.S
Eligible Participant or beneficiary or the U.S Eligible Participant’s estate
harmless from any or all of such taxes or penalties.








 

(f)

In the event that the Committee determines that any amounts payable hereunder
will be taxable to a Participant under Section 409A prior to payment to such
Participant of such amount, the Corporation may (i) adopt such amendments to the
Plan and Deferred Share Units and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Committee determines
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by the Plan and Deferred Share Units hereunder and/or (ii) take such
other actions as the Committee determines necessary or appropriate to avoid or
limit the imposition of an additional tax under Section 409A.



 

 
-10-

--------------------------------------------------------------------------------

 

 



 

(g)

In the event the Corporation terminates the Plan in accordance with Section 7,
the time and manner of payment of amounts that are subject to 409A will be made
in accordance with the rules under 409A. The Plan will not be terminated except
as permitted under 409A.








9.12

Forfeiture Provision






If a Participant is subject to tax under the Income Tax Act (Canada) and also is
a U.S. Eligible Participant with respect to DSUs, the following special rules
regarding forfeiture of such Share Units will apply if the Participant’s DSUs
are subject to Section 409A. For greater clarity, these forfeiture provisions
are intended to avoid adverse tax consequences under Section 409A and/or under
paragraph 6801(d) of the regulations under the Income Tax Act (Canada), that may
result because of the different requirements as to the time of settlement of
Share Units with respect to a Participant’s “separation from service” (within
the meaning of Section 409A) (“Separation From Service”) and his retirement or
loss of office (under tax laws of Canada). If a Participant otherwise would be
entitled to payment of DSUs in any of the following circumstances, such DSUs
shall instead be immediately and irrevocably forfeited (for greater certainty,
without any compensation therefore):






 

(a)

a Participant experiences a Separation From Service as a result of a permanent
decrease in the level of services provided to less than 20% of his past service
in circumstances that do not constitute a retirement from, or loss of office or
employment with, the Corporation or an affiliate thereof, within the meaning of
paragraph 6801(d) of the regulations under the Income Tax Act (Canada); or








 

(b)

a Participant experiences a Separation From Service upon ceasing to be a
director while continuing to provide services as an employee in circumstances
that do not constitute a retirement from, or loss of office or employment with,
the Corporation or an affiliate thereof, within the meaning of paragraph 6801(d)
of the regulations under the Income Tax Act (Canada); or








 

(c)

a Participant experiences a serious disability that continues for more than 29
months in circumstances that constitute a Separation from Service and do not
constitute a retirement from, or loss of office or employment with, the
Corporation or an affiliate thereof, within the meaning of paragraph 6801(d) of
the regulations under the Income Tax Act (Canada); or








 

(d)

a Participant experiences a retirement from, or loss of office or employment
with, the Corporation or an affiliate thereof, within the meaning of paragraph
6801(d) of the regulations under the Income Tax Act (Canada) by virtue of
ceasing employment as both an employee and as a director, but he continues to
provide services as an independent contractor such that he has not experienced a
Separation From Service.








9.13

Interpretation






In this text, words importing the singular meaning shall include the plural and
vice versa, and words importing the masculine shall include the feminine and
neuter genders.






9.14

Governing Law






The validity, construction and effect of the Plan and any actions taken or
relating to the Plan shall be governed by the laws of the Province of British
Columbia and the federal laws of Canada applicable therein.






9.15

Severability



 

 
-11-

--------------------------------------------------------------------------------

 

 


The invalidity or unenforceability of any provision of the Plan shall not affect
the validity or enforceability of any other provision and any invalid or
unenforceable provision shall be severed from the Plan.






9.16

Effective Date






The effective date of this Plan shall be June 18, 2013.




 

 

 

 